 

EXCHANGE AGREEMENT

 

___________________ (the “Holder) enters into this Agreement (the “Agreement”)
with RespireRx Pharmaceuticals Inc. (formerly known as Cortex Pharmaceuticals,
Inc.), a Delaware corporation (the “Company”) on [______], 2016, whereby Holder
will exchange Holder’s 10% Convertible Notes (“Notes”), Warrants issued in
connection therewith (as amended, “Warrants”) and extension warrants issued in
connection thereto (“Extension Warrants” and together with the Notes and the
Warrants, the “Securities”) and cash for shares of common stock of the Company
(the “Exchange”).

 

RECITALS

 

WHEREAS, the Holder is the holder of Note number ____, Warrant Number ____ and
Extension Warrant Number ____ to purchase up to ________ shares of the Company’s
Common Stock (the “Common Stock”) in the aggregate;

 

WHEREAS, the Holder wishes to exchange the Securities and pay cash to obtain
_______________ shares of Common Stock;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and on and subject to the
terms and conditions set forth in this Agreement, the parties hereto agree as
follows:

 

1. The Exchange.

 

(a) Exchange of Note, Warrant, Extension Warrant and Cash for Shares. At the
Closing (as defined herein), the Holder agrees to exchange the Securities and
deliver and transfer all right, title and interest in the Securities to the
Company and to deliver to the Company by wire transfer of immediately available
funds in accordance with the Company’s instructions cash in an amount of
$___________ (the “Cash Amount”), and in exchange therefor, the Company hereby
agrees to issue the Holder ____________ shares of Common Stock (the “Shares”).
References to a “Section” or “Schedule” are references to a Section of, or
Schedule attached to, this Agreement unless otherwise specified.

 

(b) Closing and Delivery. The Exchange shall take place at a closing (the
“Closing”) to be held at such place and time as the Company and the Holder shall
mutually determine (the “Closing Date”). At the Closing, the Holder shall assign
and transfer all right, title and interest in and to its Securities to the
Company and the Company will deliver to the Holder the Shares registered in such
Holder’s name, against receipt by the Company of the Holder’s Securities and the
Cash Amount for the account of the Company by wire transfer of immediately
available funds in accordance with the Company’s instructions. The cash proceeds
of the Exchange shall be used by the Company in connection with research and
development, general and administrative purposes and working capital. The
Closing shall take place no later than June 30, 2015.

 

 

 

 

(c) Acceptance by the Company. This Agreement shall be deemed to be accepted by
the Company only when it is signed by a duly authorized officer of the Company
and delivered to the Holder at the Closing referred to in Section 1(b) hereof.

 

2. Covenants, Representations and Warranties of the Company. The Company hereby
covenants as follows and, except as set forth on Schedule I hereto, makes the
following representations and warranties, each of which is and shall be true and
correct on the date hereof and, in all material respects, at the Closing Date,
to the Holder, and all such covenants, representations and warranties shall
survive the Closing.

 

(a) Due Incorporation; Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where such qualification or license is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not reasonably be expected to have a
material adverse effect on the Company and its subsidiaries taken as a whole.

 

(b) Authority; Enforceability. The execution, delivery and performance by the
Company of this Agreement and the consummation of the Exchange (i) are within
the corporate power of the Company and (ii) have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(c) Non-Contravention. The execution and delivery by the Company of this
Agreement and the performance and consummation of the transactions contemplated
hereby do not (i) violate the Company’s Certificate of Incorporation, Bylaws or
other formation or charter documents, as applicable (as amended, the “Charter
Documents”), (ii) violate any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (iii) result in the breach of any
material provision of or in the acceleration of, or entitle any other person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound; or (iv) result in the creation or
imposition of any lien or encumbrance upon any property, asset or revenue of the
Company under any material agreement or instrument to which the Company is
bound.

 

(d) Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened in writing against the Company or the Company’s
subsidiaries, if any, at law or in equity in any court or before any other
governmental authority.

 

(e) Title. The Company and the Company’s subsidiaries own and have good and
marketable title in fee simple absolute to, or a valid leasehold in, all their
respective real properties, if any, and good title to their other respective
assets and properties. Such assets and properties are subject to no liens or
encumbrances.

 

2 

 

 

(f) Intellectual Property. The Company and the Company’s subsidiaries own or
possess sufficient legal rights to all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses, information, processes and other
intellectual property rights necessary for its business as now conducted and as
proposed to be conducted, without any conflict with, or infringement of, the
rights of others. Since March 22, 2013, each employee of the Company has
executed, or will execute, a confidential information and invention assignment
agreement in favor of the Company. Since March 22, 2013, the Company has entered
into, or intends to enter into, an agreement containing appropriate
confidentiality and invention assignment provisions in favor of the Company with
each consultant to the Company that has or will have access to the Company’s
intellectual property.

 

(g) Debt for Borrowed Money. As of the date of this Agreement, the Company does
not have any outstanding debt for borrowed money, other than as disclosed on
Schedule I.

 

(h) Exchange. The terms of the Exchange are the result of negotiations among the
parties and their agents.

 

3. Covenants, Representations and Warranties of the Holder. The Holder hereby
covenants as follows and makes the following representations and warranties,
each of which is and shall be true and correct on the date hereof and at the
Closing, to the Company, and all such covenants, representations and warranties
shall survive the Closing.

 

(a) Binding Obligation. Holder has full legal capacity, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by the Holder and
constitutes a legal, valid and binding obligation of the Holder, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(b) Title to the Existing Warrant. The Holder is, and on the date of the Closing
will be, the sole legal and beneficial owner of the Securities free and clear of
any mortgage, lien, pledge, charge, security interest, encumbrance, title
retention agreement, option, equity or other adverse claim thereto created by
the Holder.

 

(c) Securities Law Compliance. The Holder has been advised that the Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, and therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws unless an applicable exemption from such registration
requirements is available. The Holder has not been formed solely for the purpose
of making this investment and is entering into this Agreement and acquiring the
Shares for its own account for investment, not as a nominee or agent, and not
with a view to, or for resale in connection with, the distribution of thereof.
The Holder has no present intention of selling, granting any participation in,
or otherwise distributing the same and Holder does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer, grant
any participation in or otherwise distribute all or any part of the Shares. The
Holder acknowledges that the Shares will not be freely transferable upon
receipt. The Holder has such knowledge and experience in financial and business
matters that the Holder is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment without
impairing the Holder’s financial condition and is able to bear the economic risk
of such investment for an indefinite period of time. The Holder is an accredited
investor as such term is defined in Rule 501 of Regulation D under the
Securities Act.

 

3 

 

 

(d) Adequate Information; No Reliance. The Holder acknowledges and agrees that
(a) the Holder has been furnished with all materials the Holder considers
relevant to making an investment decision to enter into this Agreement and
effectuate the Exchange and has had the opportunity to review (and has carefully
reviewed) (i) the Company’s filings and submissions with the Securities and
Exchange Commission (the “SEC”), including, without limitation, all information
filed or furnished pursuant to the United States Securities and Exchange Act of
1934, as amended (collectively, the “Public Filings”), and (ii) this Agreement,
(b) the Holder has had an opportunity to submit questions to the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the Exchange,
and has all information that it considers necessary in making an informed
investment decision and to verify the accuracy of the information set forth in
the Public Filings and this Agreement, (c) the Holder has had the opportunity to
consult with accounting, tax, financial and legal advisors of its choosing to be
able to evaluate the risks involved in the Exchange and to make an informed
investment decision with respect to such Exchange, (d) the Holder is not
relying, and has not relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates or representatives or any other entity or person,
except for (A) the Public Filings, (B) this Agreement and (C) the
representations and warranties made by the Company in this Agreement, and (e) no
statement or written material contrary to the Public Filings or this Agreement
has been made or given to the Holder by or on behalf of the Company.

 

(e) No Publicity. The Holder acknowledges that it has a pre-existing
relationship with the Company and that it has not approached the Company about
this Exchange as the result of any public offering. Neither the Company nor any
other person has approached the Holder about this Exchange by means of any form
of general solicitation or advertising.

 

(f) Confidentiality. The Holder has complied with its confidentiality
undertaking as acknowledged by an email from a representative of the Company to
the Holder on April __, 2016.

 

(g) Source of Funds. The Holder represents that, as to the source of funds
(“Source”) to be used by the Holder to pay the Cash Amount, the Source does not
include assets of any employee benefit plan, other than a plan exempt from the
coverage of the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

 

(h) Further Action. The Holder agrees that it will, upon request, execute and
deliver any additional documents deemed by the Company to be necessary or
desirable to complete the Exchange.

 

(i) Exchange. The terms of the Exchange are the result of negotiations among the
parties and their agents.

 

4. Conditions to Closing of the Holder. The Holder’s obligations at the Closing
are subject to the fulfillment, on or prior to the applicable Closing Date, of
all of the following conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof, in each case except as modified by Schedule I,
shall have been true and correct when made, and shall be true and correct in all
material respects on the Closing Date.

 

4 

 

 

(b) Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the applicable Closing Date with certain federal and
state securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the
Shares.

 

(c) Legal Requirements. On the Closing Date, the Exchange, including the sale
and issuance by the Company, and the purchase by the Holder, of the Shares shall
be legally permitted by all laws and regulations to which the Holder and the
Company are subject.

 

(d) Agreement and Shares. The Company shall have duly executed and delivered to
the Holder (i) this Agreement, and (ii) the Shares.

 

5. Conditions to Obligations of the Company. The Company’s obligation to
effectuate the Exchange and to issue and sell the Shares to the Holder at the
Closing, is subject to the fulfillment, on or prior to the applicable Closing
Date, of all of the following conditions:

 

(a) Representations and Warranties. The representations and warranties made by
the Holder in Section 3 hereof shall be true and correct when made, and shall be
true and correct on the Closing Date.

 

(b) Legal Requirements. On the Closing Date, the Exchange, including the sale
and issuance by the Company, and the purchase by the Holder, of the Shares shall
be legally permitted by all laws and regulations to which the Holder and the
Company are subject.

 

(c) Agreement, Securities, Shares. The Holder shall have delivered to the
Company the the Securities and the Cash Amount and shall have duly executed and
delivered to the Company (i) this Agreement and (ii) an acceptance by the Holder
of the Shares.

 

6. Miscellaneous.

 

(a) Waivers; Amendments. Any provision of this Agreement may be amended, waived
or modified only upon the written consent of the Company and the Holder.

 

(b) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York or of any other state.

 

(c) Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(d) Successors and Assigns. Subject to the restrictions on transfer described in
Section 6(e) below, the rights and obligations of the Company and the Holder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

(e)  Assignment. The rights, interests or obligations hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Holder. The rights, interests or
obligations hereunder may not be assigned by the Holder without the prior
written consent of the Company.

 

5 

 

 

(f) Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding between the Company and the Holder with respect to
the subject matter hereof and supersede any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between or among the parties or any of their agents, representatives or
affiliates, whether written or oral, respecting the subject matter hereof.

 

(g) Notices. All notices, demands, consents, or other communications hereunder
shall in writing and faxed, mailed or delivered to each party as follows: (i) if
to the Holder, at the Holder’s address or facsimile number set forth on the
signature page hereto, or at such other address as the Holder shall have
furnished the Company in writing in accordance with this paragraph, or (ii) if
to the Company, at such address or fax number set forth on the signature page
hereto, or at such other address or facsimile number as the Company shall have
furnished to the Holder in writing in accordance with this paragraph. All such
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing, or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 

(h) Expenses. Each of the Company and the Holder will bear their own respective
expenses associated with the negotiation, execution and delivery of this
Agreement and the consummation of the Exchange.

 

(i) Only Company Liable. In no event shall any stockholder, officer, director or
employee of the Company be liable for any amounts due or payable pursuant to
this Agreement.

 

(j) Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(k) Headings. Headings used in this Agreement have been included for convenience
and ease of reference only, and will not in any manner influence the
construction or interpretation of any provision of this Agreement. Neither
party, nor its respective counsel, shall be deemed the drafter of this Agreement
for purposes of construing the provisions of this Agreement, and all language in
all parts of this Agreement shall be construed in accordance with its fair
meaning, and not strictly for or against either party.

 

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

(m) Termination. The Company may terminate this Agreement if there has occurred
any breach or withdrawal by the Holder of any covenant, representation or
warranty set forth in Section 3. The Holder may terminate this Agreement if
there has occurred any breach or withdrawal by the Company of any covenant,
representation or warranty set forth in Section 2.

 

(Signature Page Follows)

 

6 

 

 

The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date and year first written
above.

 

COMPANY:

 

RESPIRERX PHARMACEUTICALS INC.

a Delaware corporation

 

By:     Name:     Title:    

 

Address for notices:

RespireRx Pharmaceuticals Inc.

Attention: ______________________

126 Valley Road, Suite C

Glen Rock, NJ 07452

(phone): _________________

(fax): ____________________

 

 

 

 

HOLDER:

 

[HOLDER NAME (IF ENTITY)]

 

By:   (signature) Print Name:   Print Title:    

 

Address for notices:

________________________________

 

________________________________

 

(phone): _________________________

 

(fax): ___________________________

 

 

 

 

SCHEDULE I

 


EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Convertible Notes

 

The Company is obligated under Convertible Notes issued from November 5, 2014
through and including February 2, 2015, aggregating principal amounts totaling
$579,500 and bearing interest of 10% per annum and maturing on September 15,
2016.

 

Notes

 

The Company is obligated under two demand promissory notes of $52,600 each for a
total of $105,200 to James S. Manuso, the Company’s President and CEO and Vice
Chairman and Arnold S. Lippa, the Company’s Chief Scientific Officer and
Chairman. Each note is payable on demand and bears interest at a rate equal to
10% per annum, with any accrued but unpaid interest added to principal at the
end of each year that the balance is outstanding. Each note grants a security
interest in the assets of the Company, subject to certain conditions as set
forth therein. These demand promissory notes are described in a Form 8-K filed
with the Securities and Exchange Commission on February 3, 2016.

 

Samyang Documents

 

Permitted liens include the liens granted to Samyang Optics Co., Ltd. (now known
as SY Corporation, Co., Ltd.) (“Samyang”) and its successors and assigns under
that certain Securities Purchase Agreement, dated as of June 25, 2012, between
the Company and Samyang and any documents delivered in connection therewith (as
amended, restated or otherwise modified from time to time, collectively, the
“Samyang Documents”). The indebtedness pursuant to the Samyang Documents and all
transactions contemplated in connection with the Samyang Documents are permitted
hereunder. The Company is in default of certain of the Samyang Documents, as
more fully set forth in the Company’s filings with the U.S. Securities and
Exchange Commission.

 

Trade Accounts

 

From time to time, the Company has obligations in respect of trade accounts
payable.

 

The Company has certain obligations in respect of claims by one prior employee
and certain prior advisors. Payments with respect to certain of those
obligations are due at the end of December 2015.

 



 

 

 

